149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Edward WRIGHT, Appellant,v.OFFICER BAKER, Cummins Unit, Arkansas Department ofCorrection, Appellee.
No. 97-3357.
United States Court of Appeals, Eighth Circuit.
Submitted April 30, 1998.Filed May 5, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Edward Wright appeals the district court's1 judgment entered upon a jury verdict in favor of defendant in this 42 U.S.C. § 1983 action.  For reversal, Wright argues the district court impermissibly seated an eight-member jury.  We disagree.  See Fed.R.Civ.P. 48 (court shall seat jury of not fewer than six and not more than twelve members).  In addition, Wright's complaints concerning his counsel are not grounds for reversal in this civil action.  See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.1988).  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)